22 F.3d 1184
306 U.S.App.D.C. 102
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Nicole Angelique DUPONT-DOUD, Appellant,v.METROPOLITAN LIFE INSURANCE COMPANY;  Rogers & Wells LawFirm;  Margaret Blair Soyster;  Jack J. Dreyfus, Jr.;Dreyfus Corp.;  Dreyfus Medical & Charitable Foundations;Helen Raundonat;  and Travelers Insurance Company.
No. 93-7044.
United States Court of Appeals, District of Columbia Circuit.
March 16, 1994.

Before:  MIKVA, Chief Judge;  EDWARDS and SILBERMAN, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED that the motion for judgment by default be denied.  Fed.R.Civ.P. 55 does not apply in appellate proceedings.  It is


3
FURTHER ORDERED AND ADJUDGED that the judgment of the district court be affirmed.  The complaint fails to state a claim upon which relief can be granted.  Fed.R.Civ.P. 12(b)(6).  Appellant has failed to explain what caused the accident or who is responsible.  Furthermore, appellant has failed to explain how any of the appellees owe her a duty to provide medical attention.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.